    Case 4:18-cv-00086-RAS-CAN Document 26 Filed 03/19/21 Page 1 of 1 PageID #: 2604




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


      TOM ILES WHITE, III, #1960343                     §
                                                        §
      VS.                                               § CIVIL ACTION NO. 4:18cv086
                                                        §
      DIRECTOR, TDCJ-CID                                §


                                           ORDER OF DISMISSAL

             The above-entitled and numbered civil action was referred to United States Magistrate Judge

     Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

     proposed findings of fact and recommendations for the disposition of such action, has been presented

     for consideration. Petitioner filed objections.

             Having made a de novo review of the objections raised by Petitioner to the Report, the court

     concludes that the findings and conclusions of the Magistrate Judge are correct. Thus, the court adopts
.
     the findings and conclusions of the Magistrate Judge as the findings and conclusions of the court.

             It is accordingly ORDERED the petition for writ of habeas corpus is DENIED, and the case

     is DISMISSED with prejudice. A certificate of appealability is DENIED

            SIGNED this 19th day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
